               Case 2:20-cv-03944-MAK Document 34 Filed 05/07/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    RAKYM DURHAM                                  : CIVIL ACTION
                                                  :
                         v.                       : NO. 20-3944
                                                  :
    CITY OF PHILADELPHIA, et al.                  :


                                              ORDER

          AND NOW, this 7th day of May 2021, upon considering Defendants’ Motion to depose the

incarcerated Plaintiff (ECF Doc. No. 30), following today’s noticed conference with Defendants’

counsel, Plaintiff’s Philadelphia County criminal counsel but without Plaintiff’s counsel in this

case who again failed to appear for our hearing (as he did March 12, 2021), and for good cause

under Fed.R.Civ.P. 30(a)(2) to allow Defendants to depose the incarcerated Plaintiff and to amend

our March 12, 2021 Order (ECF Doc. No. 28) as to prospective pretrial testimonial obligations

given prejudice arising from pending criminal allegations in Pennsylvania state court which appear

to include fleeing or attempting to elude a police officer at or around the same time as the

allegations in this case, it is ORDERED Defendants’ unopposed Motion (ECF Doc. No. 30) is

GRANTED as to the deposition and we further amend our March 12, 2021 Order (ECF Doc. No.

28) as to limited prospective pretrial obligations::

          1.       All fact and expert discovery shall be served, noticed and completed by June 18,

2021. 1




1
  Should all parties wish to extend this discovery deadline without extending any other deadline,
the parties may agree to do so without seeking leave of the Court.
            Case 2:20-cv-03944-MAK Document 34 Filed 05/07/21 Page 2 of 3




       2.       Defendants are granted leave to depose Plaintiff Rakym Durham, PPN 1014840 no

later than June 25, 2021 at Curran-Fromhold Correctional Facility or at any transferee facility in

our District by video on a date and time convenient for the parties and the Facility.

       3.       The parties shall timely respond to all outstanding discovery requests including

those due next week.

       4.       Plaintiff’s counsel shall file a Notice no later than May 14, 2021 confirming he

served a detailed written demand upon all parties claimed to be responsible for any claim of relief

and received a response.

       5.       Summary judgment and Daubert motions, if any, shall be filed no later than June

23, 2021. Responses shall be filed in accord with the Local Rules and this Court’s Policies and no

later than July 7, 2021.

       6.       No later than July 28, 2021, counsel for each party shall exchange a list identifying

each exhibit the party expects to offer at trial along with a reference to the Bates number or other

identification of the documents used in discovery.

       7.       No later than July 29, 2021, each party shall file a pretrial memorandum compliant

with our Policies.

       8.       No later than July 30, 2021, each party shall file proposed jury instructions on

substantive issues and proposed verdict forms or special interrogatories, with an electronic copy

e-mailed in Word format to Chambers_of_Judge_Kearney@paed.uscourts.gov.

       9.       All motions affecting trial presentations (e.g., in limine), proposed voir dire peculiar

to your case, objections to proposed jury instructions, list of contested exhibits and deposition

designations (providing the exhibits and highlighted designations to Chambers) shall be filed on




                                                   2
          Case 2:20-cv-03944-MAK Document 34 Filed 05/07/21 Page 3 of 3




or before August 2, 2021. Responses, including highlighted counter-designations and objections,

if any, shall be filed on or before August 9, 2021.

        10.     A final pretrial conference will be held telephonically on August 12, 2021 at 8:15

A.M. Counsel for Plaintiff shall initiate this call and timely call Chambers at 267-299-7680 when

all counsel are on the line.

        11.     Counsel is attached for jury selection followed by a three-day trial beginning on

August 16, 2021 at 9:00 A.M. in Courtroom 6-B.




                                                      KEARNEY, J.




                                                 3
